                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

    UNITED STATES OF AMERICA                                  3:19-CV-01497-IM

                           Plaintiff,                         CASE-MANAGEMENT ORDER

    v.

    MARGARETA B. TONISSON

                           Defendant.
IMMERGUT, Judge.

Case-management dates, deadlines, and procedures are set as follows:

•        Amendment to Pleadings/Joining of Parties due May 8, 2020;

•        Fact discovery is to be completed by January 27, 2021;

•        The last date to file any discovery motion is due January 6, 2021, and responses to such motions
         are due no later than seven (7) calendar days after the initiating motion is filed; no replies are
         permitted for discovery motions;

•        Initial Expert Disclosures due November 2, 2020; Rebuttal Disclosures due December 2, 2020;

•        Joint statement of agreed facts due February 26, 2021;

•        Joint ADR report is due no later than March 12, 2021;

•        Dispositive motions due no later than March 19, 2021;

•        Jointly proposed Pretrial Order and Verdict form due July 23, 2021;

•        Trial documents (as defined below) shall be filed no later than Noon on August 6, 2021;

•        Pretrial Conference is set for August 27, 2021, at 9:00 a.m. in Courtroom 13A; and

•        Court trial (4 days) is set to commence September 14, 2021, at 9:00 a.m. in Courtroom 13A.

         The following guidelines apply throughout the pendency of this action:

         Discovery Disputes

         Discovery shall be completed by the deadline set. Discovery disputes may be submitted to the


1 - Case-Management Order
Court no later than the deadline as follows:

        a.       Informally: After completing meaningful conferral as to the dispute, submit to the Court

via a joint email message to the Courtroom Deputy a single Joint Statement of Discovery Issue concisely

specifying each disputed discovery issue and the parties' positions as to such issue. On receipt of the

Joint Statement the Court will endeavor to rule promptly. If the Court determines a telephone conference

or hearing is warranted, the Court will inform the parties.

        b.       Formally: File a discovery motion no later than the deadline set. Any response to a

discovery motion shall be filed within 7 calendar days. No replies are permitted. The Court will attempt

to resolve the dispute promptly on the record and without oral argument.

        Extension of Deadlines

        The Court established the deadlines in this Order based on the parties' preferences and availability

as expressed in the Rule16 Conference held on April 23, 2020. The Court, therefore, expects the parties

to meet all deadlines set herein. Any request for an extension of time must be made by motion (no letter

requests) filed before expiration of the deadline. The motion must be supported by an affidavit or

other showing in which the moving party specifically states the reason(s) for the requested extension and

explains how the parties have used the available time set out in this Order. The Court, at its discretion,

may set a hearing on the motion.

        The Court requires a minimum of 120 days between the filing of any dispositive motions and the

lodging of a pretrial order. Any requested extension that does not satisfy that requirement may result in

denial of the motion or a change of the trial date. Any new trial date likely will be set "at the end of the

line," and, therefore, any extension requiring the trial to be reset will be disfavored.

        Motion Practice and Dispositive Motions

        This Court strictly construes the requirements of the Federal Rules of Civil Procedure and Local

Rules (LR) for this District with regard to motion practice. Specifically, the Court will strike any motion



2 - Case-Management Order
that does not comply with the requirements of LR 7-1(a)(1). (NOTE: A LR 7-1 certification is required

for every motion except a temporary restraining order (TRO) and must be set forth in the first paragraph

of every motion.) Pursuant to LR 7-1(b), a motion may not be combined with any other motion or a

response or a reply to any motion. In addition, each motion requires a separate memorandum in support of

the motion, and each motion requires a separate response. Adherence to page limitations is required.

         Before the filing of any dispositive motion, the parties jointly must complete and file a Joint

Statement of Agreed Material Facts similar to the "Agreed Facts" section that is a standard part of any

pretrial order and include therein all material, undisputed facts necessary to the resolution of the case.

Those agreed facts will serve as the basic evidentiary record for any dispositive motion. To the extent

there are additional but disputed material facts that a moving or opposing party wishes to include in the

record for purposes of a dispositive motion, they may do so by any admissible means; e.g., by Declaration

or other admissible evidence. See Orr v. Bank of Am., 285 F.3d 764 (9th Cir. 2002). Thus, any disputed

facts set out in memoranda must be supported by citations to the record, and any disputed facts supported

in the evidentiary record will be deemed admitted if they are not contradicted by admissible evidence. If

issues remain for trial after a dispositive motion is resolved, the parties will then complete the remaining

parts of a proposed pretrial order.

        All pleadings, including declarations, affidavits, etc., that pertain to a motion, response, or reply

are due on the same date as that pleading. Parties must obtain leave of Court to file any accompanying

documents after the deadline.

        The title of responses, replies, objections, etc., shall reflect the exact title of the underlying

motion. See LR 7-3.

        Court’s copy of all pleadings, including declarations, affidavits, exhibits, etc., that pertain to

a motion, response, or reply shall be placed in a three-ring binder, tabbed, and indexed. The outside

spine of the binder label should include the case caption and number.



3 - Case-Management Order
       Trial Documents

       To meet the Court's requirements of submitting joint trial documents, counsel shall

exchange exhibits and witness statements in ample time to confer, to reach agreement, and to

prepare the following trial documents:

•      Trial memoranda

•      Motions in limine

•      Joint (i.e., agreed on) proposed jury instructions (as to the elements of the unresolved
       claims and defenses described in the Pretrial Order) shall be submitted by filing in
       CM/ECF and pursuant to LR 51(d)(2), submitted to the Court at
       impropdoc@ord.uscourts.gov in Word format. The parties must submit jointly proposed
       instructions addressing the elements of all claims, defenses, and any other unique issues
       pertinent to this case. For all proposed jury instructions on which the parties do not
       agree, the party proposing the instruction must state concisely at the end of each such
       instruction why the proffered instruction is a correct statement of the law and why the
       Court should prefer that proposed instruction over any offered by the opposing party.
       The party opposing the instruction also must state concisely at the end of each such
       instruction why it is not a correct statement of the law and must set forth the form of
       instruction requested in lieu thereof together with the reasons why the Court should give
       that form of instruction.

•      Joint (i.e., agreed on) proposed topics for voir dire

•      Neutral Statement of the Case. The parties shall exchange their proposed neutral
       statement of the case—to be read to prospective jurors before voir dire—confer regarding
       the proposed neutral statement of the case, and submit the joint neutral statement to the
       court in Word format.

•      Joint witness list identifying all proposed trial witnesses and indicating:

       a.     all witnesses whose testimony may be received without objection;

       b.     all other witness testimony that will be the subject of objection together with a

              concise summary of the challenged testimony, a one-line statement of the

              admissible purposes for which that challenged testimony is proffered, and a one-

              line summary statement of the bases for all objections to that proffered testimony;

4 - Case-Management Order
                and

        c.      an estimate of the time necessary to complete the testimony of each witness.



•       Joint exhibit list identifying all proposed trial exhibits and indicating:

        a.      all exhibits that may be received without objection; and

        b.      all remaining exhibits to be offered by any party together with a one-line

                summary

                statement of the admissible purposes for which the challenged exhibit proffered

                and a one-line summary statement of the bases for all objections to any proffered

                exhibit.



Copies of contested exhibits must be attached by the offering party to the Judge's copy of the

proposed exhibit list. Contested exhibits should be indexed, tabbed, and three-hole punched

down the left side. If there are numerous contested exhibits, they shall be placed in a binder

clearly marked as Plaintiff or Defendant’s exhibits. Plaintiff 's exhibits shall be numbered

beginning with 1 through 99 and no subparts; Defendant's exhibits shall be numbered beginning

with 101-199 and no subparts. If there are additional parties or numerous exhibits, the parties

shall contact the Courtroom Deputy for instructions. No original trial exhibits shall be filed

with the Clerk of Court or CM/ECF.

        In trial memoranda or motions in limine, the parties may elaborate on the admissible

purposes for any proffered evidence that is the subject of objection and the legal bases for their objections

to such evidence.



5 - Case-Management Order
        To the extent feasible the Court intends to rule on all objections at the pretrial conference and to

admit into evidence at that time all exhibits that qualify. Except in unusual circumstances, therefore, the

Court does not intend to take up issues of admissibility during trial.

        Original trial exhibits shall not be filed with the Clerk. All exhibits that will be used at trial shall

be indexed, tabbed, three-hole punched down the left side, and placed in a binder clearly marked on the

outside of the binder whether they are Plaintiff or Defendant’s exhibits. As noted, Plaintiff 's exhibits

shall be numbered beginning with 1 through 99 and no subparts; Defendant's exhibits shall be numbered

beginning with 101-199 and no subparts. If there are additional parties or numerous exhibits, the parties

shall contact the Courtroom Deputy for instructions.

        Trial Procedures

        The Court generally follows the Trial Court Guidelines published on the Court's website at

www.ord.uscourts.gov. The parties also should refer to the Federal Bar Association's Federal Court

Practice Handbook for more guidance on practice and procedures in this Court.

        DATED this 23rd day of April, 2020.



                                                     /s/ Karin J. Immergut

                                                    KARIN J. IMMERGUT

                                                    United States District Judge




6 - Case-Management Order
